Citation Nr: 0730578	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from May 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the instant claims in March 2005, and the 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In a May 2006 order, the Court granted the parties' 
Joint Motion for Remand of the Board's March 2005 decision, 
vacating the Board's decision as it pertained to the issues 
of entitlement to service connection for a bilateral shoulder 
condition and a back disorder, and remanding for additional 
proceedings.

The case was remanded to the agency of original jurisdiction 
(AOJ) in October 2006 and returned to the Board for appellate 
consideration in August 2007.


FINDINGS OF FACT

1.  A bilateral shoulder disability was not manifest in 
service and is unrelated to the veteran's service; arthritis 
of the shoulders was not manifest within one year of service 
discharge.

2.  A back disability was not manifest in service and is 
unrelated to the veteran's service; arthritis of the back was 
not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A back disorder was not incurred in or aggravated by 
service and arthritis or organic disease of the nervous 
system may not be presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received in 
February 2000, prior to the enactment of the VCAA.  

A March 2000 letter asked the veteran to submit any service 
medical records in his possession.  The evidence necessary to 
substantiate the veteran's claim was discussed.

An April 2001 letter told the veteran of the VCAA.  The 
letter indicated that VA would  make reasonable efforts o 
obtain evidence necessary to support the veteran's claim.  
The evidence necessary to support a claim for service 
connection was discussed.  The evidence of record was listed.  
The veteran was asked to identify any additional relevant 
evidence or information.

A March 2004 letter told the veteran what evidence remained 
outstanding.  The various types of evidence he could submit 
or identify were listed.  The evidence of record was listed.  
The letter indicted that VA would obtain certain types of 
evidence and make reasonable efforts to obtain other types of 
evidence.  The evidence necessary to support a claim for 
service connection was discussed.

A November 2006 letter told the veteran that his service 
medical records were unavailable and listed the various other 
types of evidence that could show a relationship between his 
claimed disabilities and service.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining additional evidence.  The letter also discussed how 
VA establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before a hearing officer at the RO.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

	Missing Service Records

The Board notes that the service department has indicated 
that it could not locate the veteran's service medical 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Analysis

Initially, the Board observes that the veteran has not 
contended that his bilateral shoulder and back disabilities 
were incurred in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as arthritis, may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are absent, except for 
the veteran's December 1954 screening physical and a January 
1955 report of a Disposition Board Proceeding.  The December 
1954 examination report indicates that the veteran's upper 
extremities and spine were normal, and that his neurologic 
system was abnormal.  Information provided regarding the 
abnormality was that the veteran had grand mal epilepsy.  The 
January 1955 report lists epilepsy and mental deficiency but 
does not note any findings pertaining to the veteran's 
shoulders or back.

The veteran was privately hospitalized for transient cerebral 
ischemic attack in November 1971.  He reported that he had 
always been in excellent health and that he had had no 
serious injuries.  His extremities were examined and it was 
reported that they exhibited no cyanosis, clubbing, or edema.  
His neurological system was examined and his deep tendon 
reflexes were equal bilaterally.  This included the biceps 
radial, triceps, knee jerk, and ankle jerk.  Babinski was 
negative bilaterally, as was Romberg.

In February 1972, D.K., M.D. injected the veteran's left 
shoulder posteriorly for bursitis.

In January 1985, Dr. K. stated, "I think this is a 
tendonitis/myositis rather than bursitis."  He indicated that 
X-ray showed no evidence of calcium and that the joint looked 
good.  He injected the right shoulder again in June 1985 for 
"bursitis, arthritis".

In November 1988, Dr. K. gave the veteran treatment for low 
back strain which was worse on the right.

On private evaluation in October 1991, the veteran reported 
left shoulder pain which had been going on significantly for 
two months but longer than that as a fairly low grade 
problem.  He had undergone surgery on the right shoulder in 
the past.  The provider noted that it had been a 
decompression and probably a rotator cuff problem.

In January 1998, J.H.G., M.D. reported that he had operated 
on both of the veteran's shoulders, one in the early 1970's 
and one in the late 1980's.

On evaluation by Dr. K. in February 1996, the veteran 
reported that he had left hip pain which for the last few 
years came and went, and would go down the posterior aspect 
of his left thigh.  It was worse recently.  Clinically, he 
had tenderness in his low back and deep tendon reflexes were 
equal at the knee and ankle.  The impression was left 
sciatica.

On evaluation by D.K.F., M.D. in November 1999, the veteran 
reported a history of low back pain from 1950.  He had fallen 
from bleachers approximately 8 feet in the military.  Since 
then he had had back problems.  Exacerbations through the 
years were mainly treated by medications.  He had had rotator 
cuff tear in his bilateral shoulders in the 1970's and 1995.  
He had had surgery by Dr. G. on the left shoulder which still 
bothered him.  Dr. F.'s impression was mechanical low back 
pain with parasthesias in the left anterior thigh which would 
suggest a disc problem at L4-5 or L3-4.  There was also pain 
on palpation which would suggest a problem lower in the back 
around L5-S1.  An MRI was recommended.

A November 1999 MRI of the veteran's lumbar spine for back 
pain revealed disc desiccation at all levels; bilateral facet 
arthrosis L2-3 through L5-S1; and disc bulge at the T12-L1 
level without stenosis.

In February 2000, the veteran's spouse indicated that the 
veteran was in basic for about one month when she was 
notified he was in the hospital at Ft. Bliss.  He was told 
that he had fallen from a stadium and had a seizure.  She 
noted that the veteran was hospitalized, and that when he was 
released from the hospital, he was given medication for 
seizures.  She stated that he had experienced back and 
shoulder problems over the years.

In February 2000, the veteran reported that he had fallen 
from a stadium seat in service and was treated for seizures 
at that time.  He related that since discharge, he had 
experienced trouble with his back and shoulders.

In August 2000, Dr. F. stated that the veteran reported a 
history of low back pain from a 1954 injury when he fell from 
bleachers approximately 8 feet, with back problems since 
then.  He noted the veteran's report of exacerbations over 
the years.  He stated that due to the veteran's onset, being 
from an injury in the military in 1954, he should receive his 
medications from the VA hospital.

In August 2000, Dr. G. indicated that the veteran had 
undergone bilateral shoulder surgery by him in the 1970's.  
He obtained X-rays of the veteran's shoulders in August 2000 
and reported an assessment of degenerative glenohumeral joint 
arthritis bilaterally.

During his hearing in March 2003, the veteran indicated that 
he injured his back and shoulders when he fell about 6 feet 
from bleachers onto concrete in service.  He indicated that 
he was given pain pills and prescribed rest at Ft. Bliss.  
Then at Ft. Knox, he was in and out of the hospital for his 
shoulders and back.  His wife stated that the doctors told 
her that he had fallen off of a platform onto concrete and 
that he had hurt his back.

The veteran was afforded a VA examination in February 2007.  
He reported that he had fallen from a loading dock during 
service and was subsequently evaluated and treated for 
seizures.  He denied having sustained any fractures or 
dislocations of either shoulder or  his low back.  He related 
the treatment history for his shoulders a back.  He dated 
onset of shoulder problems to the 1960s and onset of 
mechanical low back pain to the fall in service.  X-rays of 
the left shoulder revealed severe degenerative changes of the 
left glenohumeral joint and evidence of a prior 
acromioclavicular separation.  X-rays of the right shoulder 
indicated status post right shoulder replacement without 
evident complication and mild widening of the 
acromioclavicular joint.  X-rays of the back revealed 
levoscoliosis, multilevel degenerative disc disease and 
moderate spondylosis.  The examiner concluded that the 
bilateral shoulder degenerative joint disease and lumbar 
degenerative disc disease were more likely than not a result 
of degenerative changes due to aging and genetic 
predisposition and less likely than not a result of the 
veteran's fall during service.  In March 2007 the examiner 
indicated that he had reviewed the veteran's claims folder 
and no change in his assessment was indicated.

Having reviewed the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  In this regard, the Board notes that the 
available service medical records are silent with respect to 
any diagnosis, complaint, or abnormal finding pertaining to 
the veteran's shoulders or back.  On examination in December 
1954, the veteran's upper extremities and spine were normal.  
The first record of complaints referable to the veteran's 
shoulders dates to 1972, when the veteran was given an 
injection for bursitis.  The first record of back complaints 
dates to November 1988, when the veteran was treated for low 
back strain.  Additionally, the Board notes that the February 
2007 examiner concluded that the veteran's bilateral shoulder 
degenerative joint disease and lumbar degenerative disc 
disease were more likely than not a result of degenerative 
changes due to aging and genetic predisposition rather than a 
result of the reported fall in service.  In sum, the evidence 
demonstrates a remote onset of the claimed disabilities.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's claimed 
shoulder and back disabilities.  The evidence of a link 
between these disabilities and service is limited to the 
veteran's assertions and those of his wife.  However, they 
are laypersons, and their own opinions regarding onset or 
cause are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's assertions of a link to 
service are not persuasive.  The Board is presented with 
normal service records regarding the veteran's shoulders and 
back, and a remarkable lack of credible evidence of pathology 
or treatment in proximity to service or during the 15 years 
between separation and his first treatment for a shoulder 
problem in 1972.  

In addition, there is an absence of evidence of treatment in 
proximity to separation.  Although symptoms, not treatment, 
are the essence of evidence of continuity of symptomatology, 
in a merits context the lack of evidence of treatment may 
bear on the credibility of evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, the Board is presented 
with lay evidence of problems since service.  However, the 
separation examination was normal, there is no medical 
corroborative evidence in proximity to separation, and when 
the veteran was seen in November 1971, the physical 
examination was described as entirely not remarkable.  At 
that time, the veteran reported that he had always been in 
excellent health with no serious injuries.  The Board finds 
that the veteran's report of a history of excellent health 
and  no serious injuries to be consistent with the separation 
examination and the absence of confirmatory medical evidence 
of continuity.  In sum, the Board finds the lay evidence of 
in-service injury and continuity of symptomatology to be 
unconvincing.  Rather, the competent evidence in this case 
demonstrates a remote, post-service onset of the veteran's 
claimed shoulder and back disabilities.  

The Board acknowledges that there is positive and negative 
evidence in this case.  The veteran has reported that he had 
a fall and that there were resulting shoulder and back 
injuries.  He has also reported that he complained of pain 
and that such continued.  The veteran is competent to report 
that there was an in-service injury and that that he had a 
continuation of pain.  See 38 C.F.R. § 3.303; Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the Board concludes 
that the preponderance of the evidence is against the claim.  
It has been argued that the veteran's service medical records 
are missing,  However, the absence of such records would not 
explain why the veteran's spine and upper extremities were 
normal at separation.  A normal finding is inconsistent with 
the assertions of continuity of symptomatology.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a bilateral shoulder disability and a back disability is 
denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


